Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection is made to claim 3 for an informality, i.e., the recitation “in presence of” rather than “in the presence of”.  Even if no objection was made to claim 3 on these specific grounds in the previous non-final action, this objection is not a “new” issue precluding making this action final because applicant was put on adequate notice of the issue with the same phrase “in presence of” as it appeared in claim 9.  Please see the penultimate paragraph of page 4.

Rejections Not Based on Prior Art
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “alternatively” implies that the nanocomposite is either in hydrogel form, as required by claim 13 from which claim 19 depends directly, or in resin form.  Insofar as that interpretation of “alternatively” is inconsistent with §112(d) (as explained below), the implied meaning of “alternatively” is unclear thereby rendering the scope of claim 19 ambiguous or otherwise indefinite.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 1  

Prior Art Cited of Interest
	USP 20210107804 to Silveria describes a tubular water filtration cartridge comprising sintered zeolite nanoparticles impregnated with silver dioxide nanoparticles [0005], but does not describe or suggest a cross-linked polymer matrix.

Indication of Allowable Subject Matter
Claim 3 is allowable over prior art, and would be allowable if amended to overcome the objection for minor informalities noted above.
Claims 7 – 13,15-17 are allowable.
Claim 19 is rejected for reasons substantially related to patentability, i.e., §112(b) and §112(d), noted above.

Claim Construction Note
	The specification at [0045] discloses “TX-100” is equivalent to “triton X-100” [sic, “TRITON X-100”), a brand of octylphenol ethylene oxide surfactant.  The term surfactant is generic with respect to the species octylphenol ethylene oxide.  In turn, the composition octylphenol ethylene oxide is generic with respect to the species of TRITON X-100 brand octylphenol ethylene oxide.  Each of the claim 3 element “TX-100 surfactant” and the claim 9 element “TX-100 surfactant” is limited to octylphenol ethylene oxide surfactant branded as TRITON X-100 surfactant.  In contrast, the “surfactant” of claim 17, while limited to octylphenol ethylene oxide surfactant, is not limited to any particular brand of octylphenol ethylene oxide surfactant.    

Suggested 37 CFR 1.116 Amendment
Applicant is urged, but not required, to file a 116 amendment to improve the clarity of the claimed subject matter:
In claim 13, at line 1, “ … nanocomposite hydrogel water filter cartridge for …” and at the last line, “… zeolite-silver nanocomposite hydrogel”, insofar as wherever “nanocomposite” immediately precedes the noun “hydrogel,” it is being used as an adjective rather than as a noun.
In claim 13, at line 3, amending as follows:  “… colloid a water-in-oil microemulsion”.
the steps of:”. 
Similarly, in claim 16, deleting the comma at the end of line 1, inserting the indefinite article “the” at line 2 as indicated herein:  “… wherein the step of forming the stable zeolite colloid [[ , ]] comprises the steps of:”.
In claims 3 and 9, amending “TX-100 surfactant” to either “TRITON X-100 surfactant” or to “Triton X-100 surfactant”.
None of the foregoing suggestions, if filed in a 116 amendment, will not have been filed by Applicant in response to an objection or a rejection. 

Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	Direct Tel. 571-272-1152


    
        
            
        
            
        
            
        
            
    

    
        1 Parenthetically, if claim 13 were written in a manner that allowed the nanocomposite form to be “either a hydrogel form or a resin form”, claim 19 would satisfy both §112(b) and §112(d) if claim 19 were to require that the nanocomposite be in “hydrogel form.”  Alternatively, if claim 13 were written in a manner that allowed the nanocomposite form to be “either a hydrogel form or a resin form”, claim 19 would satisfy both §112(b) and §112(d) if claim 19 were to require that the nanocomposite be in “resin form.”